Conviction is for the unlawful transportation of intoxicating liquor, with punishment assessed at one year in the penitentiary.
Appellant's main contention is that the evidence does not warrant the conviction. We are not able to agree with him on this point. The evidence is short and undisputed. In some way not disclosed the sheriff had learned there were three gallon jugs of whiskey secreted under a cedar bush in a pasture some three miles from Big Spring and near the road leading from there to appellant's home. The officer had secreted himself and was watching the whiskey. About 2 o'clock in the afternoon a car driven by appellant came from the direction of the town named and stopped in the road at a point opposite the whisky. W. S. Wilkerson got out of the car, went through the fence, walked up to where the whiskey was, looked over in the bush under which it was sitting, ran back and got in the car, and they drove on down the road out of sight but returned in a few minutes going back towards town. The officer remained on watch. About sundown appellant and Wilkerson again appeared. *Page 314 
Appellant was driving. He stopped the car but left the engine running. Wilkerson again went to the whiskey, picked up two of the jugs and started to the car with it. After going some ten or fifteen steps the sheriff stopped him. Appellant's own evidence is to the effect that as he and Wilkerson were going to Big Spring on the morning of the day mentioned appellant bought the whiskey from a Mexican, but not wishing to take it into town had directed him to put it in the pasture where the officers found it and that he intended to get it as he went back home. He explained that the trip made by them at 2 o'clock was only to ascertain if the whiskey was still there. Appellant claimed the whiskey and said Wilkerson had no interest in it whatever but was only bringing it to the car for appellant. This is perhaps explained from the record showing that appellant was crippled as the result of injuries sustained in an accident some time before.
The recital of the foregoing facts leave no doubt as to the evidence being sufficient to support the verdict and judgment. Parties may be co-principals in the commission of the offense of unlawfully transporting intoxicating liquor the same as in the commission of any other felony. The learned trial judge recognized this and properly charged on principals in the present case. Appellant and Wilkerson were acting together; indeed Wilkerson seemed to be acting for appellant in bringing the whiskey to the latter's car. Appellant intended continuing with it to his home which was several miles distant. The transportation had begun. It was not necessary that it be completed. Lamb v. State, 95 Tex.Crim. Rep., 255 S.W. 424; Lee v. State, 95 Tex.Crim. Rep., 255 S.W. 425; Black v. State, 96 Tex.Crim. Rep., 255 S.W. 731; Hannon v. State,96 Tex. Crim. 660, 259 S.W. 1083; Finley v. State, 96 Tex. Crim. 542,  258 S.W. 1062; Tullos v. State, 268 S.W. 174; Winters v. State, 275 S.W. 1015.
Appellant defended on the ground that he had bought the whiskey to take home to be used for medicinal purposes. This issue was properly submitted and the jury settled it against accused.
We have carefully examined the bills of exception which raise other questions. In our opinion none of them present error calling for a reversal.
The judgment is affirmed.
Affirmed.
Morrow, Presiding Judge, absent. *Page 315 
                    ON MOTION FOR REHEARING.